Citation Nr: 1700629	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

While the Veteran originally indicated that he would like a Travel Board hearing in his June 2013 VA Form 9 Substantive Appeal, in an October 2015 correspondence, the Veteran stated he did not make a hearing request and requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the tinnitus disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

II. Entitlement to Service Connection

      Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.

      Factual Background 

The Veteran is seeking service connection for tinnitus.  As set forth in his October 2011 statement, December 2011 Notice of Disagreement, and June 2013 VA Form 9, the Veteran contends that during service, he was exposed to acoustic trauma.  The Veteran maintains that since service, he has experienced ringing in his ears.  

The Veteran's DD Form 214 lists his military occupational specialty as water support specialist.  The Veteran's service treatment records do not show a diagnosis of tinnitus, nor do they show in-service treatment for tinnitus or symptoms such as ringing in the ears.  The Veteran's July 2011 VA medical records indicated the Veteran reported a diagnosis of bilateral tinnitus.  The Veteran's October 2011 VA PTSD examination revealed that the Veteran reported experiencing ringing in his ears since Vietnam from mortar attacks.  

In November 2011, the Veteran had a VA examination to evaluate his tinnitus.  The VA examiner provided a diagnosis of clinical hearing loss, and found that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale was that the Veteran's hearing was normal in both ears at enlistment, and there were no hearing/audiometric results at separation.  The Veteran reported occupational and recreational noise exposures.  The examiner continued that it is likely/possible that aging, occupational, and recreational noise exposure, and general health have contributed to his hearing loss and/or tinnitus.  However, it would be speculation to allocate a degree of his tinnitus to any or each of these etiologies, or his current hearing loss to each of these military versus non-military etiologies mentioned.

      Analysis

Here, the first element of service connection, a current disability, is satisfied.  July 2011 VA medical records indicated the Veteran reported a diagnosis of tinnitus.  The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, in November 2011, the VA medical examiner confirmed a diagnosis of tinnitus.

With regard to the second element of service connection, an in-service injury, the Veteran has reported tinnitus as a result acoustic trauma from mortar attacks during his service in Vietnam.  The Board observes that the Veteran is service connected for PTSD as the result of his experiences in Vietnam.  The Board has no reason to doubt his reports that he was exposed to acoustic trauma during service.  Therefore, acoustic trauma is conceded, as it is consistent with the circumstances of the Veteran's service. 

Regarding the third element of service connection, nexus, the question presented, is whether there is a relationship between the Veteran's current tinnitus and his military service. 

The Veteran has written in multiple statements including his October 2011 statement, December 2011 Notice of Disagreement, and June 2013 VA Form 9, that he has had tinnitus since service.  The Board notes that in-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


